Citation Nr: 0805784	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for legal entitlement to Department of 
Veterans Affairs benefits.


WITNESS AT HEARING ON APPEAL

Appellant and Daughters


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that denied the benefit sought on 
appeal.  The appellant, who reports performing active service 
during World War II, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  In a decision dated in November 2005, the RO continued 
the denial of the appellant's claim for legal entitlement to 
VA benefits.

2.  The additional evidence presented since the decision in 
November 2005 is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the appellant's 
claim for legal entitlement to VA benefits.


CONCLUSIONS OF LAW

1.  The November 2005 decision by the RO continuing the 
denial of the appellant's claim for legal entitlement to 
Department of Veterans Affairs benefits is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence has not been presented to 
reopen the claim to establish legal entitlement to VA 
benefits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board is required to ensure that 
the VA's "duty to notify" and "duty to assist" obligations 
had been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, the Board finds 
that it is the law, and not the evidence that is dispositive 
in this case, Sabonis v. Brown, 6 Vet. App. 426 (1994), and 
as such, notice is not required in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The Court has also held 
that where the law, and not the underlying facts or 
development of facts are dispositive in a matter, the 
Veterans Claims Assistance Act can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).

A review of the record discloses that in a decision dated in 
October 2000 the RO originally denied the appellant's claim 
for legal entitlement to VA benefits based on a certification 
from the National Personnel Records Center (NPRC) that the 
appellant had no valid service for VA purposes.  The 
appellant was notified of that decision and of his appellate 
rights, but did not appeal that decision.  The appellant 
subsequently requested that his claim for legal entitlement 
to VA benefits be reopened and in a decision dated in 
November 2005, the RO denied to reopen the appellant's claim 
for legal entitlement to VA benefits.  The RO denied the 
claim because there was no new identifying information that 
would warrant submission of request for reverification of 
military service.  The appellant did not appeal the November 
2005 decision.

The evidence of record and considered by the RO in November 
2005 is summarized as follows.  Certification in July 1951 
from the NPRC that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Other documents included an affidavit from the Philippine 
Army Personnel dated in February 1946, Certification from the 
General Headquarters of the Armed Forces of the Philippine 
Office dated in January 2000 and an affidavit received in 
September 2000 from a physician who claims he treated the 
appellant during his guerilla service.  

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The additional pertinent evidence associated with the claims 
file after the November 2005 decision consists of a copy of 
the physician's September 2000 affidavit, a Philippine 
military affidavit received in December 2005, Philippine 
service record authenticated in November 2005, copy of 
Philippine Army Personnel affidavit of February1946, joint 
affidavit from the appellant's neighbors dated in June 2006, 
document from the Philippine Red Cross received in January 
2007.  

Under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based upon Philippine service unless a United States 
service department documents or certifies their service.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  As the 
additional evidence does not relate to an unestablished fact 
necessary to substantiate the claim, that is, evidence the 
appellant has requisite qualifying service for purposes of VA 
benefits or evidence indicating new identifying information 
that would warrant submission of request for reverification 
of military service, the evidence is not new and material and 
the claim is not reopened.


ORDER

New and material evidence has not been presented to reopen 
the claim for legal entitlement to Department of Veterans 
Affairs benefits, and the appeal is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


